IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 July 13, 2016 Session

                                   IN RE DAVID C.

                  Appeal from the Juvenile Court for Sevier County
                    No. 15-000312       Jeffrey D. Rader, Judge


                No. E2016-01114-COA-R3-PT-FILED-JULY 13, 2016



This is an appeal by the appellant, David C., from an order terminating his parental rights
to his minor child of the same name. The order terminating the appellant’s parental
rights was entered on April 29, 2016. The Notice of Appeal was not filed until June 1,
2016, more than thirty (30) days from the date of entry of the final order. The Attorney
General, on behalf of the appellee, Tennessee Department of Children’s Services, has
filed a motion to dismiss this appeal based upon the untimely filing of the Notice of
Appeal. Because the Notice of Appeal was not timely filed, we have no jurisdiction to
consider this appeal and grant the motion to dismiss.


              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, CHARLES D. SUSANO, JR., AND THOMAS R. FRIERSON, II, JJ.


William Lee Wheatley, Sevierville, Tennessee, for the appellant, David C.

Herbert H. Slatery, III, Attorney General and Reporter, and W. Derek Green, Assistant
Attorney General, General Civil Division, Nashville, Tennessee, for the appellee,
Tennessee Department of Children’s Services.

Heidi M. Wegryn, Knoxville, Tennessee, Guardian Ad Litem.
                                    MEMORANDUM OPINION1

        A notice of appeal must “be filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from.” Tenn. R. App. P.
4(a). “The thirty-day time limit for filing a notice of appeal is mandatory and
jurisdictional in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). The
appellant has filed no response to the motion to dismiss and the certified copy of the final
order attached to the motion confirms that the date of entry of the final order was April
29, 2016.

       Because the Notice of Appeal in this case was not timely filed, we lack jurisdiction
to consider this appeal. The motion to dismiss is granted and this appeal is dismissed.
Costs on appeal are taxed to the appellant, for which execution may issue if necessary.




                                                                           PER CURIAM




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case,
                  may affirm, reverse or modify the actions of the trial court by
                  memorandum opinion when a formal opinion would have no precedential
                  value. When a case is decided by memorandum opinion it shall be
                  designated “MEMORANDUM OPINION,” shall not be published, and
                  shall not be cited or relied on for any reason in any unrelated case.